     Case 3:18-cv-02818-M Document 1 Filed 10/23/18        Page 1 of 17 PageID 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

Lori Morgan, Individually, and on
behalf of all others similarly situated
under 29 U.S.C. § 216(b)

     Plaintiffs,
                                                                3:18-cv-2818
v.                                                   Civil No. ______________


Chef Blythe’s Southern Bistro, Inc.
and Willard Bridges

     Defendants.




                       COLLECTIVE ACTION COMPLAINT


       Lori Morgan (“Plaintiff”) on behalf of herself and all others similarly situated

(“Class Members”) (Plaintiff and Class Members are collectively referred to as

“Plaintiffs”) brings this complaint under the Fair Labor Standards Act of 1938, 29

U.S.C. §§ 201-219 (“FLSA”) against Chef Blythe’s Southern Bistro, Inc. (“CBSB”) and

Willard Bridges (“Bridges”) (CBSB and Bridges are collectively referred to as

“Defendants”) under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., as

amended.

                               I.     NATURE OF SUIT

       1.    In 1938, Congress passed the FLSA in an attempt to eliminate low

wages, long hours, and provide American workers with a wage that would support a


                                           1
    Case 3:18-cv-02818-M Document 1 Filed 10/23/18            Page 2 of 17 PageID 2




minimum standard of living. The purpose of the FLSA is to provide “specific

minimum protections to individual workers and to ensure that each employee covered

by the Act ... receive[s] ‘[a] fair day’s pay for a fair day’s work’ and [is] protected from

‘the evil of “overwork” as well as “underpay.” Barrentine v. Arkansas-Best Freight Sys.

Inc., 450 U.S. 728, 739 (1981).

       2.     Section 206 of the FLSA requires employers to compensate employees

at a rate of not less than the minimum wage, which is currently $7.25 per hour. See

29 U.S.C. § 206(a). However, for tipped employees, employers may, under certain

circumstances, take a “tip credit” against payment of the full minimum wage in an

amount up to $5.12 per hour, using a portion of an employee’s tips to satisfy the

employer’s minimum wage obligations to the employee. See 29 U.S.C. § 203(m). The

use of the tip credit results in a huge savings to employers who, by utilizing the tip

credit, are relived of the obligation of paying the full minimum wage and are able to

pay employees as little as $2.13 per hour plus tips.

       3.     However, an employer is not permitted to take a tip credit against its

minimum wage obligations in any of the following circumstances: (1) when it fails to

inform tipped employees of the provisions of the tip-credit subsection of the FLSA; (2)

when it fails to allow its tipped employees to retain all the tips they receive; (3) when

it requires its tipped employees to perform non-tipped work that is unrelated to the

employees’ tipped occupation (i.e., “dual jobs”); and (4) when it requires its tipped

employees to perform non-tipped work that, although related to the employees’ tipped

occupation, exceeds 20 percent of the employees’ time worked during a workweek.


                                             2
    Case 3:18-cv-02818-M Document 1 Filed 10/23/18              Page 3 of 17 PageID 3




See, e.g., 29 U.S.C. § 203(m) (the tip credit provision “shall not apply with respect to

any tipped employee unless such employee has been informed by the employer of the

provisions of this subsection”); Driver v. Apple Illinois, LLC, 739 F.3d 1073, 1075 (7th

Cir. 2014) (explaining that when tipped employees perform “non-tipped duties” that

“are unrelated to their tipped duties … such as, in the case of restaurant servers,

washing dishes, preparing food, mopping the floor, or cleaning bathrooms, they are

entitled to the full minimum wage for the time they spend at that work”); Fast v.

Applebee’s Int’l, Inc., 638 F.3d 872, 880 (8th Cir. 2011) (“employees who spend

‘substantial time’ (defined as more than 20 percent) performing related but nontipped

duties should be paid at the full minimum wage for that time”).

       4.     “What the Congress has said, in effect, to restaurant employers is that,

if you precisely follow the language of 3(m) you may obtain a credit from the receipt

of tips toward your obligation to pay the minimum wage. The corollary seems obvious

and unavoidable: if the employer does not follow the command of the statute, he gets

no credit.” Dorsey v. TGT Consulting, LLC, 888 F. Supp. 2d 670, 681 (D. Md. 2012)

(quoting, Richard v. Marriott Corp., 549 F.2d 303, 305 (4th Cir. 1977). “Congress, in

crafting the tip credit provision of section 3(m) of the FLSA did not create a middle

ground allowing an employer both to take the tip credit and share employees’ tips.”

Chung v. New Silver Palace Restaurant, Inc., 246 F. Supp. 2d 220, 230 (S.D.N.Y.

2002)).

       5.      If the employer fails to adhere to the FLSA’s very specific requirements,

it loses its right avail itself of the tip credit. See Martin v. Tango's Rest., Inc., 969 F.2d


                                              3
     Case 3:18-cv-02818-M Document 1 Filed 10/23/18              Page 4 of 17 PageID 4




1319, 1323 (1st Cir. 1992) (stating that if the penalty for failing to adhere to the

FLSA’s notice provisions of the tip credit seems harsh, “it is also true that notice is

not difficult for the employer to provide.”)

        6.     Here, Defendants have a policy or practice of paying their employee

servers subminimum hourly wages under the tip-credit provisions of the FLSA.

        7.     However, Defendants failed to follow federal law and violated Section

203(m) – an affirmative defense – in that Defendants unlawfully (1) failed to inform

Plaintiff and Class Members of the tip credit pursuant to 29 U.S.C. § 203(m); (2) did

not allow Plaintiff and Class Members to retain all of their tips; (3) required Plaintiff

and Class Members to perform non-tipped work that was unrelated to Plaintiff and

Class Members’ tipped occupation (i.e., “dual jobs”); and (4) required Plaintiff and

Class Members to perform non-tipped work that, although related to Plaintiff and

Class Members’ tipped occupation, exceeded twenty percent (20%) of their time

worked during each workweek.1

        8.     Defendants’ illegal practices in violation of the FLSA have resulted in a

forfeiture of the “tip credit.” Consequently, Defendants are liable to Plaintiff and

Class Members for the full minimum wage for every hour worked during the statutory

time period plus all other statutory damages provided for under the FLSA.

        9.     Because there are other putative plaintiffs who are similarly situated to


1
    Whenever the term “workweek” is used in this Complaint, it shall carry the meaning
    assigned to it in 29 C.F.R. 778.105 (“a fixed and regularly recurring period of 168 hours –
    seven consecutive 24-hour periods. It need not coincide with the calendar week but can
    begin on any day and at any hour of the day.”)


                                               4
    Case 3:18-cv-02818-M Document 1 Filed 10/23/18          Page 5 of 17 PageID 5




Plaintiff with regard to work performed and Defendants’ compensation policies,

Plaintiff brings this action as a collective action under § 216(b) of the FLSA to recover

unpaid wages, liquidated damages, attorneys’ fees, and costs on behalf of herself and

all others similarly situated.

                                    II.    PARTIES

      10.    Plaintiff, Lori Morgan, is an individual who was employed by

Defendants within the three-year period preceding the filing of this lawsuit. At all

relevant times, Lori Morgan was an “employee” of Defendants as defined by the

FLSA. Plaintiff has consented to be a party-plaintiff to this action, as indicated by

her notice of consent, which is being filed along with this Complaint as “Exhibit A.”

      11.    Putative Class Members are all of Defendants’ current and former

servers and bartenders who worked at Defendants’ restaurant at any time during the

three (3) year period preceding the filing of this lawsuit and were paid a direct cash

wage of less than minimum wage (“Class Members”). Class Members will “opt in”

pursuant to Section 216(b) of the FLSA by filing a consent to become a party-plaintiff.

See 29 U.S.C. § 216(b).

      12.     At all times hereinafter mentioned, Plaintiff and Class Members were

individual employees who were engaged in commerce or in the production of goods

for commerce as required by 29 U.S.C. §§ 206, 207.

      13.    Defendant Chef Blythe’s Southern Bistro, Inc. (“CBSB”), is a corporation

created under the laws of Texas and authorized to do business in the State of Texas.

CBSB is engaged in operating a restaurant establishment in Texas, which provides


                                           5
    Case 3:18-cv-02818-M Document 1 Filed 10/23/18         Page 6 of 17 PageID 6




dining to paying customers, including out-of-state travelers. CBSB can be served with

process by serving its registered agent, Chris Bridges.

      14.    Defendant, Willard Bridges, an individual, is an owner and President of

Defendant CBSB. Bridges is individually liable as an “employer” as defined in § 3(d)

of the FLSA, 29 U.S.C. § 203(d). Bridges acts directly or indirectly in the interest of

Defendant CBSB in relation to its employees by making operational and strategic

decisions affecting employees, including decisions affecting employee compensation

and permitting employees to work at CBSB’s restaurant.

                          III.   JURISDICTION AND VENUE

      15.    This Court has subject-matter jurisdiction over this matter, which arises

primarily under federal law. Specifically, this Complaint asserts claims arising under

the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. Therefore,

this Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331. Further, the

Texas common law claims asserted in this matter form part of the same case or

controversy under Article III of the United States Constitution. As such, this Court

has supplemental jurisdiction over Plaintiff’s state-law claims pursuant to 28 U.S.C.

§ 1367(a).

      16.    This Court has personal jurisdiction over all the Defendants because

Defendants reside in Texas, are doing business in Texas, and employing Texas

residents such as Plaintiff and Class Members to work at Defendants’ Texas business

location.




                                          6
    Case 3:18-cv-02818-M Document 1 Filed 10/23/18          Page 7 of 17 PageID 7




      17.    Venue is proper in the Northern District of Texas under 28 U.S.C.

1391(b)(2) because a substantial part of the events or omissions giving rise to this

claim occurred in this district.

                        IV.        COVERAGE UNDER THE FLSA

      18.    At all relevant times, Defendants have each, individually and jointly,

been an “employer” within the meaning of Section 3(d) of the FLSA, 29 U.S.C. §

203(d).

      19.    At all relevant times, Defendants have each, individually and jointly,

acted, directly or indirectly, in the interest of an employer with respect to Plaintiff

and Class Members.

      20.    Specifically, Defendant Bridges, through his role as an owner and

President of CBSB, controls the day-to-day decisions of the restaurant by making

strategic, operational and policy decisions, and exerting operational control over

CBSB. Moreover, Bridges signs and approves Plaintiff and Class Members’

paychecks. In effect, Bridges, as an owner and the President of CBSB, has held

CBSB’s purse-strings and guided its policies. See Donovan v. Grim Hotel Co., 747 F.2d

966, 972 (5th Cir. 1984) (finding owner of business individually liable where “[h]e has

held their purse-strings and guided their policies.”). Therefore, Bridges is individually

liable as an employer as defined in Section 203(d) of the FLSA, 29 U.S.C. § 203(d).

      21.    At all relevant times, Defendants have been an “enterprise” within the

meaning of section 3(r) of the FLSA, 29 U.S.C. § 203(r), in that Defendants have been,

through unified operation or common control, engaged in the performance of related


                                           7
    Case 3:18-cv-02818-M Document 1 Filed 10/23/18          Page 8 of 17 PageID 8




activities for a common business purpose – namely, operating a restaurant. Plaintiff

and Class Members were employed by Defendants to work as servers at Defendants’

restaurant.

      22.     At all relevant times, Defendants have been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section

3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had (a)

employees engaged in commerce or in the production of goods for commerce, or (b)

employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce by any person and that said enterprise has

had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated).

      23.     At all relevant times, Plaintiff and Class Members were individual

“employees” (as defined in Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1)) of

Defendants who were engaged in commerce or in the production of goods for

commerce as required by 29 U.S.C. §§ 206-207. See Reich v. Circle C. Investments,

Inc., 998 F.2d 324, 326 - 329 (5th Cir. 1993).

      24.     As part of their employment, Plaintiff and Class Members handled food

and other food service items that traveled in interstate commerce, served customers

who were traveling from out-of-state or across interstate lines, or processed interstate

credit card transactions.




                                            8
    Case 3:18-cv-02818-M Document 1 Filed 10/23/18       Page 9 of 17 PageID 9




                                   V.     FACTS

       25.    Defendants are engaged in operating a operate a restaurant.

       26.    Defendants are engaged in interstate commerce in that they are in the

business of providing goods and services to customers that are moving in interstate

commerce.

       27.    Upon information and belief, Defendant CBSB had gross receipts in

excess of $500,000 for the year 2015.

       28.    Upon information and belief, Defendant CBSB had gross receipts in

excess of $500,000 for the year 2016.

       29.    Upon information and belief, Defendant CBSB had gross receipts in

excess of $500,000 for the year 2017.

       30.    Upon information and belief, Defendant CBSB had gross receipts in

excess of $500,000, cumulatively, encompassing the four (4) quarters preceding the

filing of this lawsuit.

       31.    During the three-year period preceding the filing of this lawsuit,

Defendants employed Plaintiff and Class Members as servers and paid them a

subminimum hourly wage prior to accounting for the receipt of earned tips.

       32.    During their employment with Defendants, Plaintiff and Class

Members handled and sold food and beverages that had been moved in interstate

commerce as defined by 29 U.S.C. § 203(b). Plaintiff and Class Members regularly

handled credit card transactions involving institutions located outside the state of

Texas.


                                         9
   Case 3:18-cv-02818-M Document 1 Filed 10/23/18         Page 10 of 17 PageID 10




      33.    At all times relevant, Plaintiff and Class Members were Defendants’

“employees” as that term is defined by the FLSA and relevant case law. See e.g.,

Reich, 998 F.2d at 327.

      34.    As part of the payment scheme that Defendants used to pay Plaintiff

and Class Members, Defendants paid Plaintiff and Class Members a subminimum

wage and purported to utilize the tip credit against the payment of the full minimum

wage. The use of the tip credit results in huge savings to Defendants because

Defendants pay Plaintiff and Class Members less than minimum wage in direct

wages per hour – prior to accounting for the receipt of tips that Plaintiff and Class

Members were paid by customers.

      35.    Defendants paid Plaintiff and Class Members a subminimum hourly

rate of pay to work as servers. Defendants purported to rely on tips generated from

customers to supplement Plaintiff and Class Members’ subminimum hourly wage.

      36.    However, Plaintiff and the Class Members have been victimized by

Defendants’ payment scheme that violates the FLSA in that Defendants required

Plaintiffs and Class Members to participate in an illegal tip pool. Specifically,

Defendants required Plaintiff and Class Members to participate in a tip pool of which

a portion of the pool was distributed to employees who may not lawfully participate

in a mandatory tip pool, violating “condition two” of 29 U.S.C. § 203(m).

      37.    For example, Defendants required Plaintiff and Class Members to

contribute a portion of their tips to a tip pool. Upon information and belief, a portion

of the tips that Plaintiff and Class Members contributed to Defendants’ tip pool were


                                          10
   Case 3:18-cv-02818-M Document 1 Filed 10/23/18             Page 11 of 17 PageID 11




distributed to the owners and managers of CBSB. See Wajcman v. Inv. Corp. of Palm

Beach, 620 F. Supp. 2d 1353, 1356 n.3 (S.D. Fla. 2009) (citing 29 U.S.C. § 203(m))

(“[i]f tipped employees are required to participate in a tip pool with other employees

who do not customarily receive tips, then the tip pool is invalid and the employer is

not permitted to take a ‘tip credit.’”)

       38.      Because Defendants required Plaintiff and Class Members’ to share tips

with other employees who do not customarily receive tips, Defendants failed to adhere

to 29 U.S.C. § 203(m) and have thus violated the minimum wage as cited in 29 U.S.C.

§ 206. Defendants are disavowed from using the tip-credit as a defense to the payment

of the full minimum wage.

       39.      Moreover, Defendants did not inform Plaintiff and Class Members of the

provisions of the tip credit, violating condition one of 29 U.S.C. § 203(m). See 29 C.F.R.

§ 531.59(b).

             a. Defendants did not inform Plaintiff and Class Members of the amount

                of the tips to be credited toward the minimum wage. See Id.

             b. Defendants did not inform Plaintiff and Class Members that all tips

                received by the employee must be retained by the employee. See Id.

             c. Defendants did not inform Plaintiff and Class Members that the tip

                credit shall not apply to any employee who has not been informed by the

                employer of the provisions for a tip credit. See Id.

             d. Defendants did not inform Plaintiff and Class Members that the tip

                credit may only be taken as to the amount of the tips actually received


                                             11
   Case 3:18-cv-02818-M Document 1 Filed 10/23/18       Page 12 of 17 PageID 12




            by the employee and that the employer may not retain any of the

            employee’s tips. See Id.

      40.    Defendants also regularly and frequently required Plaintiff and Class

Members to perform a number of non-tipped duties unrelated to their tipped

occupations, including but not limited to: sweeping floors, cleaning and washing

dishes, preparing food in the kitchen, and other back-of-the-house tasks unrelated to

Plaintiff and Class Members’ tipped occupation.

      41.    Moreover, Defendants regularly and frequently required Plaintiff and

Class Members to perform a number of non-tipped duties related to their tipped

occupation, including but not limited to: wiping down tables, setting tables, busing

tables, and other “side-work.” These non-tipped duties related to Plaintiff and Class

Members’ tipped occupation exceeded twenty percent (20%) of their time worked

during each workweek.

      42.    Defendants paid Plaintiff and Class Members a sub-minimum wage for

all hours that Plaintiff worked for Defendants, including the periods during which

Plaintiff was performing nontipped duties.

      43.    Defendants’ method of paying Plaintiff and Class Members in violation

of the FLSA was not based on good-faith and a reasonable belief that its conduct

complied with the FLSA. Therefore, an award of liquidated damages is mandatory.

      44.    Defendants’ method of paying Plaintiff and Class Members in violation

of the FLSA was willful and was not based on good-faith or reasonable belief that its

conduct complied with the FLSA. Therefore, a three-year statute of limitations


                                         12
   Case 3:18-cv-02818-M Document 1 Filed 10/23/18          Page 13 of 17 PageID 13




applies due to the willful nature of the violations. 29 U.S.C. § 255(a).

      45.    During the three-year period prior to this suit, Defendants have

employed individuals who performed similar job duties under a similar payment

scheme as was used to compensate Plaintiff.

                      VI.    COLLECTIVE ACTION ALLEGATIONS

      46.    The foregoing paragraphs are fully incorporated herein.

      47.    Plaintiff (the “Collective Action Representatives”) brings this FLSA

claim as an “opt-in” collective action pursuant to 29 U.S.C. § 216(b) (the “Collective

Action”). In addition to the claims of the individually named Plaintiff, Plaintiff brings

this action as a representative of all similarly-situated former and current employees

of Defendants. The proposed collective of similarly situated employees (“Class

Members”) sought to be certified pursuant to 29 U.S.C. § 216(b), is defined as:

             All servers who worked for Chef Blythe’s Southern Bistro
             within the three (3) year period preceding the filing of this
             lawsuit through the final disposition of this matter and
             were paid a direct cash wage of less than minimum wage.

      48.    FLSA claims may be pursued by those who opt-in to this case, pursuant

to 29 U.S.C. § 216(b).

      49.    Other employees have been victimized by Defendants’ common pattern,

practice, and scheme of paying employees in violation of the FLSA. Plaintiff is aware

of other employees at Defendants’ restaurant who were paid in the same unlawful

manner as Plaintiff. Plaintiff is aware that the illegal practices or policies of

Defendants have been uniformly imposed on the Class Members.



                                           13
   Case 3:18-cv-02818-M Document 1 Filed 10/23/18        Page 14 of 17 PageID 14




       50.   Plaintiff and the Class Members have the same pay structure, have the

same job duties, and were also required to participate in the tip pool from which a

portion of the tips were distributed to ineligible participants. Plaintiff and Class

Members are all victims of Defendants’ unlawful compensation scheme.

       51.   Plaintiff and the Class Members are all non-exempt for purposes of

minimum wage payments under the FLSA.

       52.   Defendants’ failure to pay minimum wage pursuant to the FLSA results

from generally applicable policies or practices and does not depend on the personal

circumstances of the Class Members. Plaintiff’s experience in regard to pay is typical

of the experiences of the Class Members.

       53.   Although the exact amount of damages may vary among Class

Members, the damages for the Class Members can be easily calculated by a simple

formula. The Class Members’ claims arise from a common nucleus of facts.

Specifically, Defendants’ systematic course of illegal conduct in violation of the

FLSA’s minimum wage requirements caused harm to Plaintiff and Class Members.



              VII.   COUNT I: MINIMUM WAGE VIOLATIONS UNDER
                       THE FAIR LABOR STANDARDS ACT


       54.   The foregoing paragraphs are fully incorporated herein.

       55.   Defendants’ failure to pay Plaintiff and Class Members at the minimum

wage rate is a violation of the FLSA’s minimum wage requirement. See 26 U.S.C. §

206.



                                           14
   Case 3:18-cv-02818-M Document 1 Filed 10/23/18        Page 15 of 17 PageID 15




      56.    During the relevant period, Defendants have violated and are violating

the provisions of Section 6 of the FLSA, 29 U.S.C. § 206, and 215(a)(2), by employing

Plaintiff and Class Members in an enterprise engaged in commerce or in the

production of commerce within the meaning of the FLSA, as aforesaid, and failing to

pay such employees at the minimum wage rate.

      57.    Defendants failed and/or refused to pay Plaintiff and Class Members the

full minimum wage according to the provisions of the FLSA for each and every hour

and workweek that Plaintiff and the Collective Members worked for Defendants

during the statutory time period, for the duration of their employment, in violation

of 29 U.S.C. § 206(a).

      58.    At all times relevant, Defendants compensated Plaintiff and Class

Members less than the federally mandated minimum wage of $7.25 per hour. None

of the exemptions or defenses provided by the FLSA regulating the duty of employers

to pay employees for all hours worked at the required minimum wage rate are

applicable to Defendants, Plaintiff, or Class Members.

               VIII. COUNT II: MONIES HAD AND RECEIVED UNDER
                         THE COMMON LAW OF TEXAS


      59.    By requiring Plaintiff and Class Members to share their tips with

Defendants, Defendants obtained money which in equity and good conscience belongs

to Named Plaintiff and the Class Members. See H.E.B., L.L.C. v. Ardinger, 369

S.W.3d 496, 507 (Tex. App.—Fort Worth 2012, no pet.) (citing Staats v. Miller, 150

Tex. 581, 584, 243 S.W.2d 686, 687 (1951)) (“Money had and received is an equitable



                                         15
   Case 3:18-cv-02818-M Document 1 Filed 10/23/18          Page 16 of 17 PageID 16




action that may be maintained to prevent unjust enrichment when one person obtains

money which in equity and good conscience belongs to another.”).

      60.      Defendants obtained Named Plaintiff and Class Members’ tips

maliciously.

                               IX.    DAMAGES SOUGHT

      61.      The foregoing paragraphs are fully incorporated herein.

      62.      Plaintiff and Class Members are entitled to recover compensation for

each and every hour worked at the federally mandated minimum wage rate.

      63.      Plaintiff and Class Members are entitled to all of the misappropriated

funds, including remittance of the full amount of the tips Defendants received from

customers, which were for the benefit of Plaintiff and Class Members.

      64.      Plaintiff and Class Members are entitled to reimbursement of funds that

were contributed to the illegal tip pool.

      65.      Plaintiff and Class Members are also entitled to an amount equal to all

of the unpaid wages (including all of their misappropriated tips) as liquidated

damages because Defendants’ actions were not based upon good-faith. See 29 U.S.C.

§ 216(b).

      66.      Plaintiff and Class Members are entitled to recover their attorneys’ fees

and costs as required by the FLSA. See 29 U.S.C. § 216(b).

                                     X.     PRAYER

      67.      Plaintiff and Class Members pray for judgment against Defendants,

jointly and severally, as follows:


                                            16
Case 3:18-cv-02818-M Document 1 Filed 10/23/18       Page 17 of 17 PageID 17




   A.   For an order pursuant to Section 216 of the FLSA finding Defendants
        liable for unpaid wages (including misappropriated tips) due to Plaintiff
        (and those who may join in the suit), and for liquidated damages equal
        in amount to the unpaid minimum wages (including all misappropriated
        tips) due to Plaintiff (and those who may join in the suit);

   B.   For an order awarding Plaintiff (and those who may join in the suit) an
        amount of pre-judgment interest computed at the underpayment rate
        established by the Secretary of Treasury pursuant to 26 U.S.C. § 6621;

   C.   For an order awarding Plaintiff (and those who may join in the suit)
        attorneys’ fees;

   D.   For an order awarding Plaintiff (and those who may join in the suit) the
        costs of this action; and

   E.   For an order granting such other and further relief as this Court deems
        just and appropriate.

                                    Respectfully Submitted,



                                    By: /s/ Drew N. Herrmann
                                          Drew N. Herrmann
                                          Texas Bar No. 24086523
                                          drew@herrmannlaw.com
                                          Pamela G. Herrmann
                                          Texas Bar No. 24104030
                                          pamela@herrmannlaw.com

                                           HERRMANN LAW, PLLC
                                           801 Cherry St., Suite 2365
                                           Fort Worth, Texas 76102
                                           Phone: 817-479-9229
                                           Fax: 817-887-1878
                                           ATTORNEYS FOR PLAINTIFF
                                           AND CLASS MEMBERS




                                      17
